Citation Nr: 1509273	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active service from January 1962 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In December 2012, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

In October 2013 and October 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The claim has been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim.  A copy of the December 2012 hearing transcript is included in Virtual VA.  Otherwise, the documents in Virtual VA are duplicative of the evidence in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during service or to a compensable degree within one year thereafter and has not been shown to be otherwise related to his military service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by an October 2010 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in June 2011.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded a VA examination in April 2011 to determine the nature and etiology of his hearing loss.  The Board found the April 2011 VA examiner's opinion inadequate and remanded the claim in October 2013 and October 2014 to obtain a clarifying opinion.  The AOJ acquired an addendum opinion from a different VA examiner in December 2014.  The December 2014 VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds this VA opinion, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to full explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the December 2013 hearing, the Veterans Law Judge identified and explained the issue on appeal.  See Board Hearing Transcript (Tr.), page 2.  Information was also solicited regarding the issue on appeal, including his noise exposure during service (Tr., pages 3-5) and whether there was a relationship between his hearing loss and his military service.  Tr., page 9.  Nothing revealed at the hearing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the manner in which the Board hearing was conducted.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The results of the April 2011 VA examination show that the Veteran has hearing loss that meets these criteria.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in parentheses.  

At the time of the Veteran's January 1962 enlistment examination, pure tone thresholds, in decibels, were noted as follows: 




HERTZ

For ISO add
500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
6000 (10)
RIGHT
0 (15)
-5 (5)
-5 (5)
-5 (5) 
-5 (0)
-5 (5)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
0 (5)
15 (25)

The enlistment examination report indicates the Veteran's ears were normal.  

An August 1965 hearing conservation data report indicates that the Veteran was exposed to jet engine noise on the flight line.  It was noted that he worked in structural repair and wore ear protection.  Pure tone thresholds, in decibels, were noted as follows: 




HERTZ

For ISO add
500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
6000 (10)
RIGHT
-5 (10)
-5 (5)
-10 (0)
-5 (5) 
0 (5)
0 (10)
LEFT
-5 (10)
-5 (5)
-5 (5)
0 (10)
0 (5)
5 (15)

The clinician indicated that the Veteran's hearing was good.

At the Veteran's December 1965 separation examination, pure tone thresholds, in decibels, were noted as follows: 




HERTZ

For ISO add
500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
6000 (10)
RIGHT
-5 (10)
-5 (5)
-10 (0)
-5 (5) 
0 (5)
0 (10)
LEFT
-5 (10)
-5 (5)
-5 (5)
0 (10)
0 (5)
5 (15)

The separation examination report indicates the Veteran's ears were normal.  On the corresponding Report of Medical History, the Veteran denied having or having had ear trouble and hearing loss.  

After service, the Veteran testified that he was first informed and noticed that he had a hearing problem when he went to work for Ford Aerospace in 1980, which was approximately 14 years after service.  Tr., pages 5-7.

The report of the April 2011 VA examination reflects that the Veteran reported military noise exposure while working as an aircraft structural mechanic.  After service, he stated that he built candy vending machines and built tail cones for stealth fighters before going to Ford Aerospace where he built tanks.  He indicated that he was told prior to his employment at Ford that he had high frequency hearing loss.  Audiometric testing revealed puretone thresholds, in decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
45
65
65
LEFT
15
20
45
65
70

Speech discrimination scores were 94 percent bilaterally.  The Veteran was diagnosed with sensorineural hearing loss.  The examiner reviewed the claims file and opined that the Veteran's hearing loss was "not caused by or a result of the Veteran's military service."  The examiner did not provide any rationale.  In a January 2014 addendum opinion, the examiner again opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  As rationale, the examiner explained that the Veteran had normal hearing at the time of enlistment and at the time of separation and that there was no evidence to support a service-connected loss based on objective measures.  

In October 2014, the Board found the January 2014 addendum opinion inadequate because normal puretone thresholds during service do not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board remanded the claim, requesting a clarifying opinion addressing the significance of any delayed-onset hearing loss.

In December 2014, another VA examiner reviewed the Veteran's claims file and also opined that hearing loss was less likely as not incurred in or caused by an in-service injury, event, or illness.  As rationale, the examiner compared the enlistment audiogram to the separation audiogram and noted that, at 6,000 Hz, there was an improvement in puretone threshold, which was not consistent with hearing loss due to acoustic trauma.  The examiner also noted that the Veteran first was counseled on hearing loss prior to his employment at Ford Aerospace approximately 14 years after service.  The examiner explained that hearing loss due to noise exposure is expected to occur at or near the time of exposure.  The examiner noted that, although noise exposure during military service was acknowledged, there was no objective evidence of acoustic trauma to link the Veteran's current hearing loss disability to his service.  

In this case, the Veteran has met the first and second elements required to establish service connection - a current disability and an in-service injury.  The evidence shows that he currently has hearing loss that meets the threshold requirements under 38 C.F.R. § 3.385.  He also has provided competent and credible testimony and statements indicating that he was exposed to noise from jet engines.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration shall be given to the places, types, and circumstances of a veteran's service).  However, the evidence does not demonstrate that hearing loss manifested in service or to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.303(a), 3.307, 3.309.  The evidence also does not show that there was a combination of manifestations sufficient to identify a disease entity and sufficient observation to establish chronicity during service or within the one-year presumptive period.  See 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1337.  Indeed, the Veteran testified that he developed hearing loss after service.  Hence, the remaining question is whether there is a causal relationship or nexus between the Veteran's current bilateral hearing loss and in-service noise exposure.  See 38 C.F.R. § 3.303(d).  

The Veteran's hearing loss reportedly was documented in 1980 when he went to work at Ford Aerospace, which was 14 years after separation from active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings at separation followed by a time gap of many years.  

In this case, the competent and probative evidence on the question of nexus weighs against the claim for service connection.  The Board finds the December 2014 VA examiner's opinion to be highly probative.  The examiner reviewed the claims file, considered the Veteran's assertions, and provided rationale for his opinion.  He opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  He also provided rationale for his opinion consistent with the underlying medical evidence, and there are no medical opinions to the contrary.  

The Board has also considered the Veteran's lay statements relating his current bilateral hearing loss to his military service.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran competent to provide an opinion relating his current hearing loss to his military service that occurred almost 48 years ago.  This particular inquiry is within the province of trained medical professionals (such as, here, an audiologist) because it involves a complex medical issue that go beyond a simple and immediately observable cause-and-effect relationship.  

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the December 2014 VA examiner is of greater probative weight than these more general lay assertions in this regard.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


